DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 9, 11-16, 18, and 20 are pending.
Claims 1-5, 7, 9, 11-16, 18, and 20  are allowed.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-26-22 has been entered.
 
Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Emmons), alone or in combination fails to teach, and control the display to display a second air quality analysis report screen based on the analysis of the indoor air quality information, the meta information and the outdoor air quality information, wherein the second air quality analysis report screen includes an air quality type according to the quality of the air inside the building and a solution for fine dust management according to the quality of the air inside the building, wherein the meta information includes a residential type of the building, whether the building is on the side of a road, and an installation date and recovery date of the air quality measurement device, and the second air quality analysis report screen further includes: an air quality comparison item including a result of comparing the indoor air quality condition with an indoor air quality condition of another house which has the same meta information based on the analysis of the indoor air quality information, the meta information and the outdoor air quality information in combination with other elements of the claim.  

Claim 12 has similar limitations and therefore has similar reasons for allowance.   



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119